Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-12, 14-20 are pending.

Allowable Subject Matter
Claims 1-2, 4-12, 14-20 are allowed (renumbered claims 1-18, respectively).
The following is an examiner’s statement of reasons for allowance: 

	Prior art teaches of communicating an RRC release message including measIdleConfig (See Tao) as well as performing measurements based on the measIdleConfig (See Da Silva ‘537) and communicating UEInformationRequest and UEInformationResponse for the measurement results (See Kim). In addition, prior art teaches of RRC measurement comprising sending RRC system information and including a list of cell identifiers (See Cheng) and wherein the information includes reportQuantities (See Da Silva ‘739 and Orsino).

	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce: “receiving a message including measIdleConfig; performing measurement in an idle mode or an inactive mode, based on the measIdleConfig; receiving a UEInformationRequest message for requesting a result of the measurement, and transmitting a UEInformationResponse message including the result of the measurement, wherein the message includes a radio resource control (RRC) release message or system information, wherein the measIdleConfig includes measIdleCarrierListEUTRA and measIdleCarrierListNR including information on at least one measIdleCarrier, wherein the information includes reportQuantities associated with the at least one measIdleCarrier, wherein the measIdleConfig includes an indicator (includeBeamMeasurements) indicating whether to include a beam measurement result”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Da Silva et al. (US# 2022/0150739), Orsino et al. (US# 2022/0132348), Cheng et al. (US# 2022/0116809).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477